UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC WILFORD MORRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:07-cr-00050-RLV-DSC-2; 5:12-cv-
00147-RLV)


Submitted:   July 29, 2016                 Decided:   August 4, 2016


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Eric Wilford Morrison, Appellant Pro Se.          Erin Elizabeth
Comerford, Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY,   Charlotte,  North   Carolina,  Amy   Elizabeth  Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric Morrison seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion.              When the United

States or its officer or agency is a party to a civil action,

parties are accorded 60 days after the entry of the district

court’s final judgment or order to note an appeal.               Fed. R. App.

P. 4(a)(1)(B).      However, the district court may extend the time

to file a notice of appeal if a party moves for an extension of

the appeal period within 30 days after the expiration of the

original   appeal    period   and    demonstrates    excusable    neglect    or

good cause to warrant an extension.             Fed. R. App. P. 4(a)(5);

Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

     Here, the district court’s final judgment was entered on

the docket on October 21, 2015.              Morrison’s first notice of

appeal was filed, at the latest, on January 14, 2016, see Fed.

R. App. P. 4(c), (d); Houston v. Lack, 487 U.S. 266, 270 (1988),

outside    the   appeal   period    but    within   the   excusable    neglect

period.       The   notice    of    appeal   contains     language    that   we

liberally construe as a request for an extension of time to

appeal.



                                       2
      Accordingly, we remand this case to the district court for

the   limited    purpose     of   determining          whether   Morrison     has

demonstrated     excusable   neglect       or   good    cause    warranting   an

extension   of    the   60-day    appeal        period.      The   record,     as

supplemented, will then be returned to this court for further

consideration.

                                                                       REMANDED




                                       3